UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 16-6807


LARRY JAMES TYLER,

                Plaintiff - Appellant,

          v.

CAPTAIN COE; WAYNE BYRD; DIANN WILKS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:16-cv-00122-MGL)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry James Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry    James     Tyler    appeals       the    district       court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint.                      The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).            The magistrate judge recommended

that Tyler’s action be dismissed because he failed to comply

with the court’s February 24, 2016, order instructing him that

he had 21 days to fill out certain forms and provide information

to the court needed to proceed with his action.                      The magistrate

judge’s    order     advised     Tyler    that       failure    to     file    timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                        Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).             Tyler has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

     We    deny     Tyler’s    motion    for   appointment       of    counsel   and

dispense     with    oral     argument    because      the     facts    and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3